15‐3909‐cv 
        Spring v. Allegany‐Limestone Central Sch. Dist. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 14th day of July, two thousand sixteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ______________________ 
         
        KERI SPRING, EUGENE SPRING, 
        JULIANNE SPRING, EUGENE SPRING 
        AND KERI SPRING, on behalf of Gregory 
        Spring, KERI SPRING, as the duly 
        appointed administrator of the estate of 
        Gregory Spring,  
         
                                  Plaintiffs‐Appellants, 
         
                     ‐v.‐                                  No. 15‐3909 
         
        ALLEGANY‐LIMESTONE CENTRAL 
        SCHOOL DISTRICT, THE BOARD OF 
        EDUCATION OF THE ALLEGANY‐


                                                             1
LIMESTONE CENTRAL SCHOOL 
DISTRICT, KAREN GEELAN, 
Superintendent, JOE ZIMMER, President, 
PHIL QUINLIN, Vice President, 
MATTHEW KAHM, Member, JEFF 
BLACK, Member, DAVID FARRELL, 
Member, JAY KING, Member, KIM 
PALMER, Member, SUE SCHIFLEY, 
Member, MAGGIE NUSS, Member, KEVIN 
STRAUB, Principal, DIANE LOWRY, 
Teacher Assistant, ERIC HEMPHILL, 
Teacher/Coach, CHRISTOPHER KENYON, 
Teacher/Coach, JOHN WOLFGANG, 
Psychologist, ROBERT DECKER, 
Psychologist, all in their individual and 
official capacity, MICHAEL EASTON, and 
JACOB ROWE, 
 
                            Defendants‐Appellees, 
 
JOHN DOE(S), JANE DOE, administrators, 
representatives, agents, employees, and 
servants of the Allegany‐Limestone Central 
School District, JOHN DOE(S), JANE DOE, 
students of the Allegany‐Limestone High 
School, 
 
                            Defendants.   
______________________  
                             




                                           2
FOR APPELLANTS:                   DANIEL FLYNN (A.J. Bosman, on the brief), 
                                  Bosman Law Firm, L.L.C., Canastota, NY. 

FOR APPELLEES                     JENNA W. KLUCSIK, Sugarman Law Firm, 
ALLEGANY‐LIMESTONE                LLP, Syracuse, NY. 
CENTRAL SCHOOL 
DISTRICT, THE BOARD OF 
EDUCATION OF THE 
ALLEGANY‐LIMESTONE 
CENTRAL SCHOOL 
DISTRICT, KAREN GEELAN, 
JOE ZIMMER, PHIL 
QUINLAN, MATTHEW 
KAHM, JEFF BLACK, DAVID 
FARRELL, JAY KING, KIM 
PALMER, SUE SCHIFLEY, 
MAGGIE NUSS, KEVIN 
STRAUB, ERIC HEMPHILL, 
CHRISTOPHER KENYON, 
JOHN WOLFGANG AND 
ROBERT DECKER: 

FOR APPELLEE DIANE                AIMÉE LAFEVER KOCH, Osborn, Reed & 
LOWRY:                            Burke, LLP, Rochester, NY. 

 
     Appeal from the United States District Court for the Western District of 
New York (Skretny, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the orders and judgment of the District 

Court are AFFIRMED in part and VACATED in part, and the case is 

REMANDED for further proceedings.  




                                        3
      Plaintiffs‐Appellants Keri, Eugene, and Julianne Spring appeal from 

several orders and a judgment of the United States District Court for the Western 

District of New York (Skretny, J.), which together granted a motion to dismiss 

their claims under the Americans with Disabilities Act (“ADA”), 42 U.S.C. 

§ 12132; the Rehabilitation Act, 29 U.S.C. § 794(a); 42 U.S.C. § 1983, based on 

alleged violations of the First Amendment, as well as the Due Process and Equal 

Protection Clauses of the Fourteenth Amendment; the New York Constitution, 

the New York Civil Rights Law; and New York common law; and further denied 

leave to amend with respect to the ADA and Rehabilitation Act claims.  Plaintiffs 

filed their lawsuit against the defendants in this case after the tragic suicide of 

their son and brother, Gregory Spring, a seventeen‐year‐old boy with disabilities.  

We assume the parties’ familiarity with the underlying facts and the procedural 

history, which we reference only as necessary to explain our conclusions. 

       First, with respect to the District Court’s denial of leave to amend the 

pleadings, we review such denials for abuse of discretion, while keeping in mind 

the balance between the federal rules’ liberal policy towards amendment and a 

court’s interest in finality.  See Williams v. Citigroup Inc., 659 F.3d 208, 212–13 (2d 

Cir. 2011) (per curiam) (citing Foman v. Davis, 371 U.S. 178 (1962)).  A district 




                                            4
court necessarily abuses its discretion “if it based its ruling on an erroneous view 

of the law or on a clearly erroneous assessment of the evidence.”  Highmark Inc. v. 

Allcare Health Mgmt. Sys., Inc., 134 S. Ct. 1744, 1748 n.2 (2014) (internal quotation 

marks omitted).  The District Court dismissed Plaintiffs’ ADA and Rehabilitation 

Act claims on the ground that the complaint failed to allege adequately that 

Gregory’s named conditions susbtantially limited him in a major life activity and 

further determined that the proposed amendments to the complaint failed to 

cure this defect.  We conclude that in holding that the proposed amendments did 

not allege a qualifying disability through specific facts about Gregory, App. 208–

09, the District Court clearly misconstrued the amended pleadings and 

misapplied the law.  The proposed second amended complaint explicitly 

identified the effects of Gregory’s conditions on his major life activities of, inter 

alia, “speaking,” “learning,” “concentrating,” and “communicating,” identifying 

“a long‐standing record of suffering with a variety of motor and vocal tics” with 

a specific list of examples including “outbursts,” “involuntary knee slapping and 

eye blinking tics,” “repetitive utterance of foul language,” and “repetitive 

questioning.”  App. 186.  It further alleged that the effects intensified “during 

periods of stress or unfamiliar settings or situations” and that his disabilities 




                                           5
“substantially limited his ability to communicate” because “he was unable to 

recognize emotions communicated by tone of voice and misunderstanding of 

social cues.”  App. 185–86.  Taken together, the proposed amendments alleged 

sufficient facts to make plausible that the impact on Gregory’s learning ability, 

which also prompted a need for special education services, constituted a 

substantial limitation.  On the facts alleged, therefore, we conclude that these 

proposed amendments would have sufficed to meet the requirements of a 

qualifying disability, particularly given the ADA Amendments Act of 2008’s 

significant relaxation of the standard for substantial limits on major life activities.  

See, e.g., Parada v. Banco Industrial de Venezuela, C.A., 753 F.3d 62, 68 & n.3 (2d Cir. 

2014).  Accordingly, we vacate the District Court’s denial of leave to amend and 

so much of the judgment as dismissed Plaintiffs’ ADA and Rehabilitation Act 

claims. 

      We affirm the District Court’s dismissal of Plaintiffs’ substantive due 

process claims but for different reasons than those articulated below.  See 

Blackman v. N.Y.C. Transit Auth., 491 F.3d 95, 100 (2d Cir. 2007) (“We may, of 

course, affirm the district court’s judgment on any ground appearing in the 

record, even if the ground is different from the one relied on by the district 




                                            6
court.” (internal quotation marks omitted)).  A violation of substantive due 

process rights requires that the official conduct in question be “‘so egregious, so 

outrageous, that it may fairly be said to shock the contemporary conscience.’”  

Okin v. Vill. of Cornwall‐on‐Hudson Police Dep’t, 577 F.3d 415, 431 (2d Cir. 2007) 

(quoting County of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998)).  In situations 

in which time for deliberation is available to the official, we apply a “deliberate 

indifference” standard, which requires demonstration of a “willful disregard” of 

the “obvious risks,” “serious implications,” and “likelihood” of harm.  Id. at 432.  

Even assuming that Plaintiffs’ allegations suffice to show that individual 

defendants’ conduct amounted to a state‐created danger, see id. at 428–29, there 

are no facts alleged from which we can plausibly infer that any individual 

defendant had actual knowledge of yet disregarded an obvious or excessive risk 

of Gregory’s suicide, see id. at 432 (applying the Eighth Amendment deliberate 

indifference requirement that the official both “‘know[] of and disregard[] an 

excessive risk’” (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).  In order to 

state a claim, factual allegations must be more than “‘merely consistent with’” 

the defendant’s liability and instead make it “more than a sheer possibility.”  

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 




                                           7
U.S. 544, 554 (2007)).  We are unable to conclude that the Plaintiffs’ allegations 

meet that requirement with respect to any defendant’s deliberate indifference 

and must therefore affirm the District Court’s dismissal of the substantive due 

process claims. 

      We also affirm the District Court’s dismissal of Plaintiffs’ equal protection 

claims.  Plaintiffs first allege that Defendants subjected Gregory to disparate 

treatment.  Such claims require plaintiffs to show that the person “was treated 

differently than others similarly situated as a result of intentional or purposeful 

discrimination.”  Phillips v. Girdich, 408 F.3d 124, 129 (2d Cir. 2009).  The first 

amended complaint contains no allegations regarding disparate treatment 

between Gregory and similarly situated students; for example, although it refers 

to Gregory’s suspension, it contains no factual allegations that non‐disabled 

students who also physically responded to bullying were not punished nor that 

Gregory’s bullies committed similar physical acts but were left unpunished.  The 

absence of such allegations render us unable to make a plausible inference that 

Gregory was selectively treated on the basis of his disability or, as is also 

required, that such treatment was irrational.  See id. (noting that disparate 

treatment must fail “the appropriate level of scrutiny” applicable to the equal 




                                           8
protection claim); Suffolk Parents of Handicapped Adults v. Wingate, 101 F.3d 818, 

824 n.4 (2d Cir. 1996) (holding that disparate treatment based on disability is 

subject to rational basis review).   

      Plaintiffs also allege that Defendants were deliberately indifferent to 

Gregory’s harassment.  The factual allegations are insufficient to establish 

deliberate indifference of the kind we have required in the context of racial or 

sexual harassment in schools.  See, e.g., Gant ex rel. Gant v. Wallingford Bd. of Educ., 

195 F.3d 134, 141 (2d Cir. 1999) (requiring “defendant’s response to known 

discrimination ‘[to be] clearly unreasonable in light of the known circumstances’” 

(quoting Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 648 (1999)).  

      With respect to the retaliation claims, Monell liability claims, and state 

constitutional claims, we affirm for substantially the reasons stated by the 

District Court.  With respect to the state statutory and common‐law claims, we 

vacate the order and judgment of the District Court for consideration of whether 

supplemental jurisdiction over them should be exercised in light of our remand 

of the ADA and Rehabilitation Act claims.  We have considered all of Plaintiffs’ 

remaining arguments and conclude that none warrant further vacatur.  

Accordingly, the District Court’s order denying leave to amend the complaint 




                                           9
with respect to Plaintiffs’ ADA and Rehabilitation Act claims, its order declining 

to exercise supplemental jurisdiction over the state statutory and common‐law 

claims, and the corresponding portions of the judgment are VACATED, while 

the remainder of the orders and judgment is AFFIRMED.  The case is 

REMANDED for further proceedings consistent with this order. 

                          
                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           10